On this appeal from an order of Judge Ronald Suster, I concur, but write separately to express a reservation concerning the majority's disposition.
I agree that the decision in Tzangas, Plakas  Mannos v. Ohio Bur. ofEmp.1 requires us to disregard the judge's decision and review the Bureau's determination independently, and I can accept that standard here because our decision is tantamount to a judgment as a matter of law based on undisputed facts. I am troubled, however, that the majority opinion suggests a re-weighing of the evidence, rather than simply ruling that the law mandates a different result on the undisputed facts.
I do not dispute the Bureau's determination of the facts; it reasonably determined that Sanders' early departures could not be cause for her firing. The Bureau erred, however, when it failed to assess Sanders' record in its entirety and find that her accumulated points from absences and tardiness justified her dismissal. This has nothing to do with the weight of the evidence, but is instead a determination that the Bureau erred by misapplying the law to undisputed facts.
1 (1995), 73 Ohio St.3d 694, 653 N.E.2d 1207.